      Case 4:17-cv-02815 Document 113 Filed on 08/13/20 in TXSD Page 1 of 1




                                                                         United States District Court
                IN THE UNITED STATES DISTRICT COURT                        Southern District of Texas
                FOR THE SOUTHERN DISTRICT OF TEXAS                            ENTERED
                          HOUSTON DIVISION                                  August 14, 2020
                                                                           David J. Bradley, Clerk
EUGENE ETHRIDGE, SR., Individually, §
and as representative of the estate of §
EUGENE ETHRIDGE. JR., deceased, eta!.,§
      Plaintiffs,                      §
                                            §
vs.                                         §   Civil Action No.: 4:17-cv-2815
                                            §
FORT BEND COUNTY, TEXAS, et al.,            §
                                            §   JURY DEMANDED
        Defendants,                         §

      ORDER DISCHARGING GUARDIAN AD LITEM, DISMISSING THIS
          LAWSUIT WITH PREJUDICE, AND ENTRY OF FINAL
                   TAKE-NOTHING JUDGMENT

        IT IS ORDERED that the Guardian Ad Litem previously appointed in this

matter, Megan Daic, is l,cre~ DISCHARGED from     ~   further duties.

        IT IS ~WER ORDERED, ADJUDGED aod DECREED that Plaintiffs

~recover nothing from Defendants, and that this lawsuit is l,creby DISMISSED

WITH PREJUDICE, with each party to bear their respective costs of Court.

        THIS IS A FINAL WDGMENT, and all relief sought herein which is not




        SIGNED this     13         day of       4-u,~                   2020.


                              HONO~~G~~S
                              UNITED STATES DISTRICT JUDGE
